Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, 32, and 36-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	In claim 29, line 1, “the array of memory cells” lacks proper antecedent basis.
	In claim 31, line 2, “the array” lacks proper antecedent basis.
	In claim 32, lines 2-3, “the memory cells” lacks proper antecedent basis.
	In claim 36, line 1, “the single MMU”, “the array of memory cells”, and line 3, “the plurality of selectable parameter matrices” lack proper antecedent basis.
	In claim 37, line 2, “the matrix multiplication” lacks proper antecedent basis.
	In claim 38, line 2, “the array of memory cells”, “the sensors”, and line 4, “the parameter matrix component” lack proper antecedent basis.
	In claim 39, line 2, “the plurality of selectable parameter matrices” lacks proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, and 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-12, 16, 25, 27, and 32 of U.S. Patent No. 10,440,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
The correspondence of the current application claims and the patented claims are sorted out as follows:
Current claims:
Patent 10,440,341 claims:
21.  A method of operating a memory device, comprising: providing, via sensor circuitry, an input vector as a plurality of bits corresponding to a plurality of color components for an image pixel; providing 

OR
1. An apparatus, comprising: sensor circuitry configured to provide an input vector as a plurality of bits that corresponds to a plurality of color components for an image pixel; an image processor formed in an array of memory cells, wherein a number of the memory 




32. The method of claim 27, further comprising outputting a color corrected output vector from the image processor for further processing by a host processor that is indirectly coupled to the array including the image processor.
25. (New) The method of claim 21, further comprising performing the color correction operation in the array by performing matrix multiplication on the input vector and the parameter matrix to determine three color corrected bits.
3. The apparatus of claim 1, wherein: the plurality of color components for the image pixel corresponds to three color components; the plurality of bits of the input vector is three bits to correspond to the three color components; and the image processor is configured to perform a matrix multiplication on the input vector and the parameter matrix to yield the 

9. A system, comprising: photosensors arranged in a color filter array for digital acquisition of a color image, wherein the photosensors are configured to provide a plurality of bits that corresponds to a plurality of color components for an image pixel; an image processor formed in an array of memory cells as a plurality of serially coupled matrix multiplication units (MMUs); and wherein the image processor is configured to: couple to the color filter array to receive the plurality of bits; perform one of a sequence of a plurality of color correction operations on each of the corresponding plurality of the serially coupled MMUs; and perform a matrix multiplication on an input vector and a parameter matrix on each of the corresponding plurality of the serially coupled MMUs to determine an output vector that is color corrected.

10. The system of claim 9, wherein: each of a number of input vectors corresponds to an output vector determined by performance of a preceding color correction operation on an MMU; the matrix multiplication is performed on each of the number of input vectors and a particular parameter matrix stored by an MMU to enable performance of a particular one of the plurality of color correction operations until a last color corrected output vector is determined for the image pixel.
28. (New) The method of claim 26, further comprising performing the sequence of the plurality of color correction operations without feedback from a subsequent color correction operation performed in the sequence.
11. The system of claim 9, wherein the sequence of the plurality of color correction operations is performed without feedback from a subsequent color correction operation performed in the sequence.
29. (New) The method of claim 26, further comprising forming the array of memory cells, including the image processor, as resistive random access memory 


16. The system of claim 9, wherein: each of a number of a plurality of output vectors and a corresponding number of a plurality of input vectors utilized in performance of the matrix multiplication is a 3×1 vector; and the determined output vector that is color corrected also is a 3×1 vector.
31. (New) The method of claim 26, further comprising: inputting of the input vector from the sensor circuitry to the image processor; and performing of a number of color correction operations in the array by the image processor to determine the color corrected output vector.
10. The system of claim 9, wherein: each of a number of input vectors corresponds to an output vector determined by performance of a preceding color correction operation on an MMU; the matrix multiplication is performed on each of the number of input vectors and a particular parameter matrix stored by an MMU to enable performance of a particular one of the plurality of color correction operations until a last color 


The claims are either different in wordings or in between apparatus and method; however, it would have been obvious to one of ordinary skill in the art to recognize that they are essentially the obvious variants of each other.  For instance, as shown in above comparison mapping, patented claim 25 clearly meets all the limitations of claim 21 of the instant application.  In addition, patented claim 1 is different from the instant claim 1 only by categories of invention, which the former is an apparatus while the latter is a method.  However, it is understood that apparatus claims and processing claims are interchangeable or interrelated.  Thus, it would have been obvious to one of ordinary skill in the art to convert an apparatus claim to a method claim, and vice versa.   
Claims 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. 10,897,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  The claims from the instant application and the patented claims are compared as follows:
Instant claimed invention:
Patented claims:
33. (New) A method of operating a memory device, comprising: providing a first input vector to a first matrix multiplication unit (MMU) of a plurality of 


7. The system of claim 6, further comprising: digital image sensors for digital acquisition of a color image; wherein each of the sensors is configured to provide a data value that indicates a level of one of a plurality of color components for an image pixel.
35. (New) The method of claim 33, further comprising: receiving a data value from a 


9. The system of claim 6, wherein: the single MMU is formed in the array of memory cells as a 3×3 array of resistive random access memory (ReRAM) cells in a crossbar configuration; and each of the plurality of selectable parameter matrices that is stored by the parameter matrix component and that is selectable by the control unit for input to the single MMU includes nine (3×3) parameter entries to be stored on the 3×3 array.
37. (New) The method of claim 33, further comprising inputting a 3x1 adjustment vector to the single MMU as another parameter to be utilized in the matrix multiplication on a 3x1 input vector and a selected 3x3 parameter matrix.
10. The system of claim 6, wherein a 3×1 adjustment vector is input, by the control unit, to the single MMU as another parameter to be utilized in the matrix multiplication on a 3×1 input vector and a selected 3×3 parameter matrix.

11. The system of claim 6, wherein: the single MMU of the image processor is formed as part of the array of memory cells and is directly coupled to a plurality of the sensors; and the parameter matrix component and the control unit of the image processor are each directly coupled to the single MMU and the control unit is directly coupled to the parameter matrix component such that data values involved with color correction processing are not moved for processing to a host component that is indirectly coupled to the array.
39 (New) The method of claim 37, further comprising enabling performance of a particular color correction operation of the sequence through parameter entries from each of the plurality of selectable parameter matrices that is stored by the parameter matrix component and that is selectable by the control unit for input to the single MMU.
12. The system of claim 6, wherein each of the plurality of selectable parameter matrices that is stored by the parameter matrix component and that is selectable by the control unit for input to the single MMU includes parameter entries configured to enable performance of a particular color correction operation of the sequence.

13. The system of claim 6, wherein: the control unit is configured to direct the single MMU to output an output vector corresponding to a first pixel, determined by performance of a first color correction operation in the sequence, for storage by the control unit; the control unit is configured to direct input from the parameter matrix component to the single MMU of a second selected parameter matrix corresponding to a second color correction operation; the control unit is configured to direct input of the stored output vector corresponding to the first pixel as an input vector for performance of the second color correction operation; and the sequence of the plurality of color correction operations is performed as such on the single MMU until the color corrected output vector is determined for the first pixel.


. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 29, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohweg et al. (2005/0146733) in view of Graves et al. (2019/0370310).
 	Regarding claim 21, Lohweg discloses all the features of the instant invention (note sole Figure) except that each matrix multiplication unit comprises a plurality of memory cells of an array, the plurality of memory cells corresponding to respective parameter entries in a parameter matrix as claimed.  
Graves, from the similar field of endeavor, discloses a well known analog resistive memory crossbar array (114) for performing matrix multiplication of an input vector (216) and a parameter matrix (200).  
Since the matric multiplication units in Lohweg can be any conventional matrix multiplication unit and knowing that Graves is one of the well known matrix multiplication units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Graves into Lohweg to perform the well known matrix multiplication functions as claimed. 

Regarding claim 25, Lohweg discloses performing the color correction operation in the array by performing matrix multiplication on the input vector and the parameter matrix to determine three color corrected bits (par. 28).
Regarding claim 29, Lohweg discloses all the features of the instant invention except forming the array of memory cells, including the image processor, as resistive random access memory (ReRAM) having memory cells configured to store data values and to perform the color correction operation.  
Graves teaches the use of resistive random access memory (ReRAM or RRAM) having memory cells configured to store date values (note par. 22).  
Lohweg and Graves are combined for the similar reasoning as for claim 21.
Regarding claim 36, Lohweg discloses an array of memory cells of 3x3 selectable parameter matrices (09) but fails to disclose forming the single MMU in the array of memory cells as a 3x3 array of resistive random access memory (ReRAM) cells in a crossbar configuration; and storing each of the plurality of selectable parameter matrices by the parameter matrix component; and selecting nine (3x3) parameter entries to be stored on the 3x3 array input to the single MMU as claimed.

Lohweg and Graves are combined for the similar reasoning as for claim 21.
Regarding claim 38, Lohweg discloses forming the single MMU (06) of the image processor, directly coupled to a plurality of the sensors (note the capturing device 01 inherently includes a red sensor, a green sensor, and a blue sensor); and processing data values involved with color correction without moving the data values to a host component that is indirectly coupled to the array by the parameter matrix component (the correction module 06 performs the correction operation independent of other indirectly connected components) and a control unit (note the computer as described in par. 30, which also inherently controls other correction modules) of the image processor coupled directly to the single MMU, wherein the control unit is coupled to the parameter matrix component (note par. 29).
However, Lohweg does not discloses that the single MMU is formed as part of the array of memory cells as claimed.  
Graves teaches the array of memory cells formed a MMU (note 114).
Lohweg and Graves are combined for the similar reasoning as for claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 30-35, 37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohweg et al. (2005/0146733).
Regarding claim 26, Lohweg discloses a method for operating a memory device, comprising: receiving, by an image processor coupled to a color filter array of photosensors (01), a plurality of bits that correspond to a plurality of color components for an image pixel (04); performing one of a sequence of a plurality of color correction operations on each of a corresponding plurality of serially coupled matrix multiplication units (MMUs) (06, 08, 10, 11); performing a matrix multiplication on an input vector and a parameter matrix on each of the corresponding plurality of the serially coupled MMUs to determine an output vector that is color corrected (par. 28); and sending the input vector (04) to a first MMU (06) of the corresponding plurality of the serially coupled MMUs  (06, 08, 10, 11) and through the sequence of the plurality of color correction operations (note the sequentially connected correction modules 06, 08, 10, and 11).
Regarding claim 27, Lohweg discloses performing a preceding color correction operation on an MMU (06) produces an output vector (04a) corresponding to each of a number of input vectors (04); and performing the matrix multiplication (note the cross product in 08) on each of the number of input vectors (04a) and a particular parameter matrix stored  (09) by an MMU (08) to enable performance of a particular one of the plurality of color correction operations until a last color corrected output vector is determined for the image pixel (04b).
Regarding claim 28, Lohweg discloses performing the sequence of the plurality of color correction operations without feedback from a subsequent color correction operation performed in the sequence (there is no feedback as shown in the sole figure).

Regarding claim 31, Lohweg discloses inputting of the input vector (04) from the sensor circuitry (01) to the image processor; and performing of a number of color correction operations in the array by the image processor to determine the color corrected output vector (06, 08, 10, 11).
Regarding claim 32, Lohweg discloses performing determination of the color corrected output vector; and performing the determination of the color corrected output vector without the memory cells being coupled to sensing circuitry comprising a sense amplifier (see the sole figure).
Regarding claim 33, Lohweg discloses a method of operating a memory device, comprising: providing a first input vector (04) to a first matrix multiplication unit (MMU) (06) of a plurality of serially coupled MMUs, the plurality of serially coupled MMUs formed in a pipelined configuration such that each MMU, except a last MMU, is coupled to a next MMU (note 06, 08, 10, 11 in the sole drawing); performing a first color correction operation on the first input vector (06); performing a second color correction operation on a first output vector (04a) received from the first MMU as a second input vector for a second MMU (08); and performing a repeat of the first color correction operation of the sequence on a third input vector in a same clock cycle with the performance of the second color correction operation on the second MMU (the 
Regarding claim 34, Lohweg discloses providing a data value that indicates a level of one of a plurality of color components for an image pixel (note RGB inputs at capturing device 01).
Regarding claim 35, Lohweg discloses receiving a data value from a coupled plurality of digital image sensors (capturing device 01 inherently includes a red sensor, a green sensor, and a blue sensor) to indicate each level of the plurality of color components; and performing a sequence of a plurality of color correction operations on a single MMU (note different coefficients in matrix parameter in 06 or 08).
Regarding claim 37, Lohweg discloses inputting a 3x1 adjustment vector (04a) to the single MMU (08) as another parameter to be utilized in the matrix multiplication on a 3x1 input vector (04) and a selected 3x3 parameter matrix (09).
Regarding claim 39, Lohweg discloses enabling performance of a particular color correction operation of the sequence through parameter entries from each of the plurality of selectable parameter matrices that is stored by the parameter matrix component and that is selectable by the control unit for input to the single MMU (the computer as described in par. 30 inherently controls all the correction modules, which also determines and selects the correction coefficients for the correction matrix as described in par. 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422